         Case 1:18-cr-00669-JPO Document 153 Filed 04/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                            18-CR-669-1 (JPO)

 JEFFREY ESTEVEZ,                                                       ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       Defendant Jeffrey Estevez has been charged along with thirteen codefendants with

various firearms, narcotics, and racketeering offenses, including attempted murder in aid of

racketeering. (See Dkt. No. 24.) Defendant has been detained since his arrest on September 5,

2018. (See Dkt. No. 4.) After a bail hearing, Magistrate Judge Henry Pitman ordered Defendant

detained on the ground of dangerousness to the community. (See Dkt. Nos. 5, 16.) On February

19, 2019, Judge Deborah Batts held an additional bail hearing and denied bail on the same basis.

(See Dkt. No. 18.)

       On April 10, 2020, Defendant filed an application for bail, arguing that the COVID-19

pandemic poses a health risk to Defendant in confinement at MCC, warranting his release on

bail. (See Dkt. No. 149.) The Government has opposed Defendant’s application. (See Dkt. No.

150.) Defendant has filed a reply submission. (See Dkt. No. 152.) The Court has reviewed the

parties’ submissions as well as medical records filed under seal.

       Temporary release under 18 U.S.C. § 3142(i) is authorized if “release [is] necessary for

preparation of the person’s defense or for another compelling reason.” The proper inquiry is a

balancing test. That is, to determine whether release is justified for a “compelling reason,” the

Court must “balanc[e] the reasons advanced for release against the risks posed by release.”

United States v. Chambers, No. 20-CR-135, 2020 WL 1530746, at *1 (S.D.N.Y. Mar. 31, 2020).


                                                 1
         Case 1:18-cr-00669-JPO Document 153 Filed 04/20/20 Page 2 of 3



       Defendant is a 25-year-old man with hypertension, a condition that presents a heightened

risk for more severe health complications if COVID-19 is contracted. As Defendant

persuasively argues, the COVID-19 pandemic presents an extraordinary situation, particularly

with respect to prison and jail populations. “[I]nmates may be at a heightened risk of contracting

COVID-19 should an outbreak develop.” United States v. Stephens, No. 15-CR-95, 2020 WL

1295155, at *2 (S.D.N.Y. Mar. 19, 2020). While there is a strong case for reducing jail and

prison populations generally during this pandemic, such a goal must be achieved “on a case-by-

case basis,” considering all relevant factors including, importantly, the danger posed by the

defendant’s release. Id.

       Having carefully considered the factors in 18 U.S.C. § 3142(g) and the balancing

required by § 3142(i), the Court denies Defendant’s bail application for substantially the same

reasons advanced by the Government. While Defendant’s high blood pressure presents a degree

of greater risk to Defendant in the event that he contracts COVID-19, that risk is not outweighed

by the significant danger that Defendant’s release would pose. This conclusion is based

primarily on (1) the nature and seriousness of the charges in this case and the strength of the

evidence, (2) the evidence that Defendant has been directly involved in shootings, including in

broad daylight, (3) the evidence of Defendant’s active involvement in a violent gang, and (4) the

evidence of Defendant’s involvement in firearms offenses. “Simply put, the danger to the

community presented by [Defendant’s] release outweighs, substantially, the danger to himself

presented by his incarceration.” Chambers, 2020 WL 1530746, at *1 (quoting United States v.

Conley, No. 19-CR-131, ECF No. 366, at 2–3 (S.D.N.Y. Mar. 31, 2020)); see id. (denying

temporary release to asthmatic defendant under § 3142(i)).




                                                 2
         Case 1:18-cr-00669-JPO Document 153 Filed 04/20/20 Page 3 of 3



       Defendant also argues that his detention interferes with his right to counsel. Due to the

extraordinary situation presented by the pandemic, the Bureau of Prisons is currently preventing

in-person visits between inmates and counsel. That restriction is temporary and appears to be

reasonable under the present circumstances. The Bureau of Prisons appears to be taking steps to

improve access to remote communications with counsel, including by permitting telephone

conferences with counsel. In light of the procedural status of this case, Defendant is not likely to

be prejudiced by the lack of in-person access to counsel in the near future.

       Accordingly, Defendant’s motion for temporary release is denied.

       The Clerk of Court is directed to close the motion at Docket Number 149.

       SO ORDERED.

Dated: April 20, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 3
